In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 13-083V
                                          (Not to be published)

*****************************
                            *
KEBEDE GEBREYES,            *
                            *
                Petitioner, *                                             Filed: January 7, 2015
                            *
          v.                *                                             Decision; Attorneys’
                            *                                             Fees & Costs
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

Ronald Craig Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for Petitioner.

Linda Renzi, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                            ATTORNEYS’ FEES AND COSTS DECISION1

        On January 31, 2013, Kebede Gebreyes filed a petition seeking compensation under the
National Vaccine Injury Compensation Program.2 Thereafter, on August 26, 2014, the parties
filed a stipulation settling the case and detailing the amount to be awarded to Petitioner. I
subsequently issued a decision finding the parties’ stipulation to be reasonable and granting
Petitioner an award as outlined in the stipulation.



1
  Because this decision contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the
public. Id.
2
  The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C.A. ' 300aa-10 – 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to ' 300aa of the Act.
       On December 10, 2014, Petitioner filed a motion for attorneys’ fees and costs. The
motion indicates that the attorneys’ fees in this case are $13,220.70, the attorneys’ costs are
$1,196.98, and Petitioner’s cost are $350.00. Respondent’s counsel did not formally respond to
the motion, but has since informed my chambers that this amount represents a sum to which
Respondent does not object. In addition, and in compliance with General Order #9, Petitioner
and Counsel filed a statement regarding costs accrued.

        I approve the requested amount for attorneys’ fees and costs as reasonable. Accordingly,
an award of $350.00 should be made in the form of a check payable to Petitioner, and an award
of $14,417.68 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Ronald Homer. In the absence of a motion for review filed pursuant to
RCFC Appendix B, the clerk of the court SHALL ENTER JUDGMENT in accordance with
the terms of the parties’ stipulation.3


        IT IS SO ORDERED.
                                                                /s/ Brian H. Corcoran
                                                                   Brian H. Corcoran
                                                                   Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or
separately) a notice renouncing their right to seek review.
                                                      2